DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 93, 95, 98-100, 102-104, 107 and 109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably” in claims 93, 95, and 99 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Preferably” by its very nature makes it unclear whether any which follows is required or optional to meet the claim, e.g. “preferably wherein the plurality of sensing electrodes are located at different depth positions” only suggests that the electrodes might be at different depth positions, or that it might be more optimal if they were in such a configuration, but are not necessarily required to be at different depths to meet the claim. Likewise “preferably via a bandpass filter” makes it unclear whether a bandpass filter is being claimed, or if it is necessary component to perform the functionality of the invention.
Likewise the term “optionally” in claims 98, 99, 103, and 107 is a relative term which renders the claim indefinite. The term “optionally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of “optionally”, particularly when used multiple times in a claim or when used in conjunction with “and/or”, make it unclear what, if anything, is actually required by the claims. For the sake of initial examination, it will be held that anything following the term “optionally” is indeed not required to meet the claim.
Regarding claims 100 and 102, the repeated use of “or” and “and/or” make it unclear which limitation, if any, or in any combination, is actually positively recited by the claim. For the sake of initial examination, it will be assumed that the claim is met so long as any one of the listed limitations is present in the prior art. 
Regarding claim 107, it is unclear from the preamble what if anything is actually being claimed. It would appear that the claim is attempting to positively recite the external transmitter device and an external receiver device as part of the invention. However, neither has previously or in claim 107 been positively recited in the body of  a claim as part of a system, since the remaining claims are drawn to a neural interface arrangement alone. Since the only two limitations in claim 107 are presented “optionally”, it would appear that claim 107 does not actually positively recite anything.
Claim 109 is a “use” claim and appears to be attempting to claim a method without reciting any actual steps. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b). Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 107 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It would appear that the claim is attempting to positively recite the external transmitter device and an external receiver device as part of the invention. However, neither has previously or in claim 107 been positively recited in the body of  a claim as part of a system, since the remaining claims are drawn to a neural interface arrangement alone. Since the only two limitations in claim 107 are presented “optionally”, it would appear that claim 107 does not actually positively recite anything.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 109 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is a “use” claim. “Use” claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 ").
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 91-93, 96-100, 102-105, and 107-109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redish et al. (WO 2010/042750 A2, hereinafter Redish’750).
Regarding claim 91, Redish’750 discloses a neural interface arrangement (e.g. abstract; Figs. 1, 4) comprising: a plurality of probes for subdural implantation into or onto a human brain (e.g. page 4, lines 7-12; page 16, lines 4-8; Fig. 1, neural probes/intracranial modules 25A, 25B, 25C,…), each probe including at least one sensing electrode (e.g. Figs. 2B and 3, active/sensing electrodes 70), a coil for receiving power via inductive coupling (e.g. page 6, lines 20-23; page 7, lines 22-24; Fig. 2A coil 45; Fig. 3, power 75 via inductive RF link 80 through coil 45), signal processing circuitry coupled to the sensing electrode(s) (e.g. Fig. 2A, rectifier/power recovery; Fig. 2B AFE/Digitization 65 and modulation 60; Fig. 3, module 65 comprising e.g. preamp 90, postprocessing 85, A/D conversion 68), and a wireless transmitter for wirelessly transmitting data-carrying signals arising from the sensing electrode(s) (e.g. page 5, lines 27-30; wireless links 30A, 30B, 30C,…); an array of coils for implantation above the dura, beneath the skull, the array of coils being for inductively coupling with the coil of each of the plurality of probes, for transmitting power to the probes (e.g. intracorporeal modules 35A-C are disclosed as being implanted above the dura and beneath the skull at page 9, lines 3-9 and each comprising an antenna coil 137 as in Fig. 5; page 9, line 29-page 10, line 14); and a primary coil (antenna 40) connected to the array of coils (e.g. via intracorporeal modules 35A, 35B, 35C,…), the primary coil being for inductively coupling with an external transmitter device (external device 100), for receiving power from the external transmitter device (e.g. page 5, lines 24-26); wherein, in use, the primary coil is operable to receive power from the external transmitter device by inductive coupling and to cause the array of coils to transmit power to the plurality of probes by inductive coupling; and wherein, in use, the plurality of probes are operable to wirelessly transmit data- carrying signals arising from the sensing electrodes (ibid.; abstract; page 9, lines 9-19).
Regarding claim 92, Redish’750 discloses wherein at least some of the probes include a plurality of discrete independent sensing electrodes (e.g. page 6, line 32-page 7, line 5; Fig. 2B shows active electrodes 70 having independent connections to the AFE/Digitization circuit 65; the probes are additionally disclosed as independent and isolated from each other to meet the claim).
Regarding claim 93, Redish’750  discloses wherein at least some of the probes are of drawing-pin-like form, having a head and a rigid shank; preferably wherein the plurality of sensing electrodes are located at different depth positions along the shank (e.g. page 12, lines 25-29 describe the probe as a 500-micron thick silicon spear, which would be reasonably drawing-pin-like and rigid; page 14, lines 7-12; Figs. 2A-B, 4 and 14 depict the probes having a head and shank configuration).
Regarding claim 96, Redish’750  discloses wherein, with each of the plurality of probes, the or each electrode is configured to sense the local electric field potential on or in the brain (e.g. page 3, lines 13-17; page 8, lines 14-16 and 27-30).
Regarding claim 97, Redish’750 discloses wherein each of the plurality of probes further includes a reference electrode (e.g. Figs. 2A, 3, reference electrode 55).
Regarding claim 98, Redish’750 discloses wherein in each of the plurality of probes, the signal processing circuitry is in the form of a complementary metal-oxide semiconductor system on a chip (e.g. page 8, lines 3-13; page 14, lines 13-18). The remaining claim language is presented in the alternative or as optional, and is therefore not required to be disclosed by Redish’750. Nonetheless, Redish’750 does discloses wherein the signal processing circuitry includes a power management module (e.g. power regulator 330) and a communication module (e.g. IBCOM 30D or any of the components of module 65 or modulation 60); wherein the power management module includes rectification circuitry and regulation circuitry (e.g. rectifier and power recovery 125); wherein the communication module includes downlink circuitry and uplink circuitry (the wired and wireless links previously cited all disclose use for information being transferred in both directions, i.e. requiring both uplink and downlink circuitry); wherein the downlink circuitry is connected to configuration and control circuitry, for configuring and controlling the operation of the probe (ibid.); and wherein the uplink circuitry is connected to processing and encoding circuitry, for processing and encoding signals arising from the probe's electrode(s) (ibid.).
Regarding claim 99, Redish’750 discloses wherein, in the signal processing circuitry of each of the plurality of probes, the output of the or each sensing electrode is supplied to a respective low noise amplifier (e.g. page 5, line 32 through page 7, line 5; page 8, lines 8-13). The remaining claim language is presented as optional and is therefore not required to be disclosed by Redish’750. Nonetheless, Redish’750 discloses wherein the output of a reference electrode is also supplied to the or each low noise amplifier, such that the or each low noise amplifier subtracts the reference electrode signal from the respective sensing electrode signal (ibid.); wherein the output of each low noise amplifier is provided to a multiplexer and buffer, preferably via a bandpass filter (e.g. Figs. 3, 7; page 7, lines 14-15; page 11, lines 8-14); and wherein the output of the multiplexer and buffer is provided to an analogue-to-digital converter (e.g. A/D Conversion 68), the output of which is then provided to the processing and encoding circuitry (e.g. modulation 60; page 6, lines 10-19).
Regarding claim 100, as all of the limitations are stated in the alternative, only one needs to be disclosed in order to satisfy the claim. Redish’750 discloses at least , wherein, in each of the plurality of probes, the electrode(s) are coupled to the signal processing circuitry by means of one or more through-silicon-vias, or by means of conductors that are tunnelled within inter metal dielectrics, or by means of an interposer layer (e.g. Fig. 2B shows electrodes 70 connected to circuitry 65 via a wire or trace); wherein each of the plurality of probes is encapsulated in a biocompatible coating (encapsulation 1125; page 13, lines 23-27); and wherein, in each of the plurality of probes, the coil is located in the head of the probe (e.g. Figs. 2A, 5, 14).
Regarding claim 102, Redish’750 discloses wherein the array of coils are millimeter-scale coils (e.g. page 1, lines 30-32, wherein miniature is taken to mean millimeter-scale; page 16, lines 4-10).
Regarding claim 103, Redish’750 discloses the neural interface arrangement further comprising a multiplexing chip connected between the array of coils and the primary coil (e.g. MUX 310).
Regarding claim 104, Redish’750 discloses wherein the array of coils, the multiplexing chip and the primary coil are all comprised within a device of unitary form (e.g. Fig. 7 shows the system 300 having a unitary form.
Regarding claim 105, Redish’750 discloses wherein the external transmitter device is a transceiver device (e.g. page 3, lines 7-12 and 28-30; page 5, lines 24-26; page 8, line 31 through page 9, line 2; page 14, line 32 through page 15, line 2); wherein, for each probe, the wireless transmitter comprises the probe's coil, or a second coil, with which each probe is operable to transmit data-carrying signals arising from the sensing electrode(s) to the array of coils by inductive coupling; and wherein the primary coil is operable to transmit data-carrying signals to the external transceiver device by inductive coupling (in addition to the citations above, page 16, line 16 through page 17, line 2; page 18, lines 6-27).
Regarding claim 107, it is unclear whether any claim limitations are being positively recited. To the extent that they are, Redish’750 discloses an external transceiver device (e.g. external device 100).
Regarding claim 108, Redish’750 discloses wherein the external receiver/transceiver device is coupled to a unit configured to process the data arising from the implanted probes and to effect control of a connected device based on said data (e.g. page 2, lines 25-32; page 9, line 29 through page 10, lines 10).Regarding claim 109, Redish’750 discloses, mutatis mutandis, a use of a system comprising a neural interface arrangement as outlined above. By disclosing the identical structures, Redish’750 necessarily possesses at least a process of its basic use (e.g. Example 13; Fig. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 94 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Redish’750 in view of one of Chang et al. (US 2012/0302856 A1, hereinafter Chang’856), Cowan et al. (US 2007/0293908 A1, hereinafter Cowan’908), Oweiss et al. (US 2011/0307079 A1, hereinafter Oweiss’079).
Regarding claims 94 and 95, Redish’750 discloses the invention substantially as claimed, but does not expressly disclose wherein at least some of the probes are either without a shank and used for surface recording via planar electrodes or a head and shank configuration similar to claim 93 above, but wherein the shank is non-rigid and is made up of insulated wires. In the same field of endeavor, Chang’856 teaches that it is known to configure electrodes in a spaced configuration on a flexible (i.e. non-rigid) insulative sheet rather than on a rigid shaft to be able to provide N channels of sensing information from each probe by distributing the electrode sheet across a surface of the dura or brain, which minimizes physical disruption between the electrodes and tissue and allows recording over a larger surface area than just a rigid probe (e.g. paragraphs [0072], [0073]). Likewise Cowan’908 discloses wireless neural probes akin to Redish’750 but states that the electrodes can be incorporated onto the surface of the probe via wires, and wherein the construction is adapted to be shapeable, malleable to conform to regions of the brain, and configured in different shapes to increase surface area (e.g. paragraph [0047]). Likewise Oweiss’079 discloses intracortical electrodes which can comprise non-rigid thin-film shank arrays which allow for greater shank density than a silicon construction (e.g. paragraph [0012]) wherein such miniaturization via thin-film technology results in a more advanced and desirable configuration for reliable medical devices (e.g. paragraph [0106]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Redish’750, with configuration of the electrodes as a flexible sheet for surface cortical recording or a flexible thin-film shank as taught by any of Chang’856, Cowan’908, or Oweiss’079, since such a modification would provide the predictable results of miniaturization, improved recording and the ability to record over a greater surface area than a single rigid shank probe.

Claim 101 rejected under 35 U.S.C. 103 as being unpatentable over Redish’750 in view of Cowan’908.
Regarding claim 101, Redish’750 discloses the invention substantially as claimed, but does not expressly disclose wherein the electrode(s) are spring-biased into an extended position, the electrode(s) being held in a retracted position prior to implantation. In the same field of endeavor, Cowan’908 teaches that it is known to use electrode probes which are configured to be incorporated into an expandable or self-expanding mechanical mesh (i.e. a spring-biased extended position) which stays located in tissue by means of spring tension similar to a stent (e.g. paragraph [0045. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Redish’750, with spring-biased, expandable electrodes as taught by Cowan’908, since such a modification would provide the predictable results of allowing the electrode array to stay located in tissue by means of spring tension similar to a stent rather than by e.g. penetration or other anchoring means which are more prone to damaging the tissue and to allow the electrodes to conform to and make better contact with the tissue.

Claim 106 rejected under 35 U.S.C. 103 as being unpatentable over Redish’750 in view of Chang’856.
Regarding claim 106, Redish’750 discloses the invention substantially as claimed, but does not expressly disclose wherein, for each probe, the wireless transmitter is operable to transmit data-carrying signals directly to an external receiver device. In the same field of endeavor, Chang’856 teaches that it is known to provide direct wireless data transmission from subdural electrode probes to an external system rather than have them transmit to a collected/master control implant that then transmits to the external device in order to provide flexibility in deployment of the probes to any location  (e.g. paragraph [0060]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Redish’750, with direct communication between the implanted probes and the external device as taught by Chang’856, since such a modification would provide the predictable results of allowing for more flexibility in the locations where the probes can be deployed.

Claim 110 rejected under 35 U.S.C. 103 as being unpatentable over Redish’750 in view of Chang’856, Cowan’908, or Greenberg et al. (US 2016/0331968 A1, hereinafter Greenberg’968).
Regarding claim 110, Redish’750 discloses the invention substantially as claimed including a method of installing a neural interface arrangement into a patient with the probes at a location within the skull of the person or animal, the array of coils between the dura and skull, and the primary coil between the skin or above the skull or elsewhere in the body as previously cited, but does not expressly disclose the surgical method comprising: removing a section of the patient's skull, and associated skin; opening the dura beneath the removed skull; implanting the plurality of probes into or onto the patient's brain; sealing the dura over the implanted probes; and re-fitting the removed skull section or an artificial replacement therefor. In the same field of endeavor, Chang’856 teaches that it is known to utilize an opening in the skull by craniotomy (i.e. removal of a small portion of the skull) or other creation of a burr hole to implant a neural electrode probe within the skull (e.g. paragraphs [0005], [0006]). Likewise Cowan’908 teaches placement of brain electrodes via a small cranial hole (e.g. paragraph [0022]) and implantation of the controller transmitter unit (akin to the intracorporeal modules of Redish’750) in the skull, subcutaneously between the skull and skin, or as a replacement for skull bone removed during access of the cranial area (e.g. paragraph [0045]). Similarly, Greenberg’968 teaches an implantation of a cranial probe in which an area of skull is removed in order to properly place a flexible circuit electrode array, after which the removed skull is replaced in order to heal (e.g. paragraph [0049]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Redish’750, with the surgical steps of removing a section of the patient’s skull, necessarily opening the dura, and sealing the dura and re-fitting the removed skull section over the implanted probes as taught by any of Chang’856, Cowan’908, or Greenberg’968, since such a modification would provide the predictable results of providing access to the brain surface for probe implantation and placement followed by healing of the skull.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
11 May 2022